Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,469. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,240,469.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 7, 9-10, 12-13, 15-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seleskerov et al. (US 2022/0138470A1, filed 1-30-20, hereinafter Seleskerov).
Regarding claim 1, Seleskerov discloses: A method for a real-time video conference (paragraphs: 0030; 0032), comprising: receiving, at a computing system (110, figs. 1-2) from a remote computing system (105a …105d, figs. 1-2), over a network (120, figs. 1-2), a media stream including audio and video; acquiring, via a camera (“The content capture units 265a and 265b may be configured to capture audio content and/or video content using the microphone and camera of the client device 105a and 105b, respectively”: paragraph: 0063) and a microphone of the computing system, video and audio of a user of the computing system; detecting, with a machine learning model, an event in at least one of the video and the audio of the user; and transmitting, to the remote computing system (110, figs. 1-4) over the network, an event detection message indicating the detected event (figs. 1-16; abstract; paragraphs: 0004; 0031-0032; 0037; 0072-0073; 0075).
Regarding claim 7, Seleskerov discloses: A method for a real-time video conference (paragraphs: 0030; 0032), comprising: acquiring, via a camera and a microphone of a computing system (“The content capture units 265a and 265b may be configured to capture audio content and/or video content using the microphone and camera of the client device 105a and 105b, respectively”: paragraph: 0063), video and audio of a user of the computing system; transmitting, to a remote computing system (110, figs. 1-2) over a network (120, figs. 1-2), the video and the audio of the user; receiving, from the remote computing system over the network (110, figs. 1-2), a media stream (fig. 3) and an event detection message (reads on Reaction Data 315)  indicating an event automatically detected with a machine learning model at the remote computing system in the media stream; and automatically outputting, via an output device of the computing system, the media stream based on the event detection message (figs. 1-16; abstract; paragraphs: 0004; 0031-0032; 0037; 0072-0073; 0075).
Regarding claim 12, Seleskerov discloses: A system for a real-time video conference (paragraphs: 0030; 0032), comprising: a plurality of computing systems (105a … 105d, fig. 3) including at least a first computing system  (105a, fig. 2) and a second computing system communicatively coupled via a network as shown in fig. 1 and configured to acquire a first media stream and a second media stream, respectively; wherein the first computing system is configured with executable instructions in non-transitory memory that when executed cause a processor  (see processing units, 105a, fig. 2) of the first computing system to: automatically detect, with a machine learning model, an event in the first media stream, the first media stream comprising one or more of audio and video of a user of the first computing system (“The content capture units 265a and 265b may be configured to capture audio content and/or video content using the microphone and camera of the client device 105a and 105b, respectively”: paragraph: 0063); and transmit, to the second computing system over the network, an event detection message (reads on Reaction Data, fig. 3) indicating the event; wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause a processor of the second computing system to: receive, from the first computing system over the network, the event detection message (reads on Reaction Data 315, fig. 3); and control an output device of the second computing system (figs. 7-9) to indicate the event to a user of the second computing system responsive to receiving the event detection message (figs. 1-16; abstract; paragraphs: 0004; 0031-0032; 0037; 0072-0073; 0075).
Regarding claims 3-6, Seleskerov further discloses: further comprising selectively transmitting, to the remote computing system (110, fig. 3) over the network (fig. 1), at least one of the video and the audio of the user including the event responsive to detecting the event as shown in fig. 3, wherein the media stream further comprises audio and video of a second user from a second computing system, (“The content capture units 265a and 265b may be configured to capture audio content and/or video content using the microphone and camera of the client device 105a and 105b, respectively”: paragraph: 0063), further comprising transmitting, to the second computing system over the network, the video and the audio of the user as shown in fig. 3, wherein the event comprises at least one of clapping or cheering by the user (paragraph: 0077), and wherein the event is detected by the machine learning model in the audio of the user (paragraph: 0037).
Regarding claims 9-10, Seleskerov further discloses: wherein the media stream comprises audio of a remote user of the remote computing system, and wherein automatically outputting the media stream comprises automatically outputting the audio of the remote user to at least one speaker (not shown) of the computing system (paragraph: 0028), wherein the media stream comprises video of a remote user of the remote computing system, and wherein automatically outputting the media stream comprises automatically outputting the video of the remote user to at least one display device of the computing system (video conference: paragraph: 0032; 0057; 0090).
Regarding claim 13, wherein the output device of the second computing system comprises a display device, and wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to control the display device to display a visual indicator of the event, the visual indicator dynamically adjusted (reads on animation) based on the event detection message (paragraph: 0086).
 	Regarding claims 15-16, 17, 18, 19, 20  Seleskerov further discloses: wherein the plurality of computing systems further includes a third computing system communicatively coupled to the first computing system and the second computing system via the network and configured to acquire a third media stream (figs. 1-3), wherein the third computing system is configured with executable instructions in non-transitory memory that when executed cause a processor of the third computing system to: automatically detect, with a machine learning model, a second event in the third media stream, the third media stream comprising one or more of audio and video of a user of the third computing system; and transmit, to the second computing system over the network, a second event detection message indicating the second event; wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to: receive, from the third computing system over the network, the second event detection message; and control the output device of the second computing system to indicate the second event to the user of the second computing system responsive to receiving the second event detection message (fig. 13; paragraphs: 0037; 0099-0106); wherein the output device comprises a plurality of speakers including a first speaker and a second speaker, and wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to: control the first speaker to output an auditory indication of the event and the second speaker to output an auditory indication of the second event (paragraph: 0107), wherein the first computing system and the third computing system receive the third media stream and the first media stream, respectively, over the network with the second media stream as shown in fig. 3, , wherein the machine learning model comprises a deep neural network (paragraph: 0073) executed in a browser (paragraphs: 0041; 0045) of the first computing system, wherein the event comprises one or more of clapping, cheering, and laughing, and wherein the machine learning model detects the event in the audio of the user of the first computing system (paragraphs: 0077; 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2022/0138470A1, filed 1-30-20, hereinafter Seleskerov).
Seleskerov differs from claims 2, 8, 13 in that although he discloses: further comprising: detecting, with the machine learning model, an end of the event in at least one of the video and the audio of the user; and transmitting, to the remote computing system over the network, an event detection message indicating the detected end of the event (“For example, the participant may clap, provide a thumbs up or thumbs down gesture, shrug, nod or shake their head, or perform actions that may be identified by the gesture detection model 610 and mapped to a reaction by the feedback and reporting unit 225.”: paragraph: 0077) in that he does not disclose the underlined part of the claim as shown above such as detection message indicating the detected end of the event.
However, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to provide for this feature to conserve processing resources such as use of machine learning because after all these events such as clapping, smiling and/or laughing are short time events as is well-known. 
8.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seleskerov in view of Michaelis et al. (US 2021/0281675A1, filed 9-25-2020, hereinafter Michaelis)
Seleskerov differs from claim 14 in that he does not specifically disclose: wherein the output device of the second computing system comprises an audio output device, and wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to control the audio output device to output an indication of the event, the indication of the event comprising one of a synthesized audio output or a portion of the first media stream including the event.
However, Michaelis discloses: wherein the output device of the second computing system comprises an audio output device, and wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to control the audio output device to output an indication of the event, the indication of the event comprising one of a synthesized audio output or a portion of the first media stream including the event (paragraph: 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Seleskerov’s system to provide for: wherein the output device of the second computing system comprises an audio output device, and wherein the second computing system is configured with executable instructions in non-transitory memory that when executed cause the processor of the second computing system to control the audio output device to output an indication of the event, the indication of the event comprising one of a synthesized audio output or a portion of the first media stream including the event as this arrangement one of the possible forms for indicating events taking place during interacting as taught by Michaelis.
9.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Seleskerov in view of Glass et al. (US 2015/0288926A1, hereinafter Glass).
Seleskerov differs from claim 11 in that although he discloses: further comprising: transmitting, to a second remote computing system over the network, the video and the audio of the user; receiving, from the second remote computing system over the network, a second media stream and a second event detection message indicating a second event automatically detected with a second machine learning model at the second remote computing system in the second media stream; mixing the media stream and the second media stream; and automatically outputting, via the output device of the computing system, the mixed media stream (paragraph: 0037), he does not specifically disclose underlined part of the claim limitation such as automatically outputting, via the output device of the computing system, the mixed media stream.
However, Glass discloses the following: automatically outputting, via the output device of the computing system, the mixed media stream (fig. 3B; paragraph: 0061).
Thus, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Seleskerov’s system to provide for: automatically outputting, via the output device of the computing system, the mixed media stream as this arrangement would facilitate to provide combined media streams of participants in a video conference as taught by Glass.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(US 2022/0103872A1) to Liu et al. discloses audio customization in streaming environment which teaches: [0003] According to embodiments, disclosed are a method, system, and computer program product. A live stream, that includes a video stream and an audio stream, of a presenter is monitored. The live stream is attended by an audience that includes one or more audience members. One or more stream content features of the live stream at a first window of time is transmitted to a multimodal machine learning model. One or more audience content features of the audience at the first window of time is transferred to the multimodal machine learning model. One or more feature results of the first window of time is obtained from the multimodal machine learning model. The feature results are based on the stream content features and based on the audience content features. The feature results of the first window of time are sent to an auditory machine learning model. A first audio signal from the auditory machine learning model is received. An augmented stream of the first window of time is generated based on the first audio signal.
--(US 2022/0139376A1) to Buesser at al. discloses personal speech recommendations using audience feedback which teaches: [0027] In step 204, speech program 200 identifies one or more events of an audience of the user. In one embodiment, speech program 200 identifies one or more events of feedback of a plurality of viewers of audio data of a user. For example, speech program 200 utilizes audio and video data that includes an audience to determine one or more events (e.g., feedback, activity, sentiment, biological state, reaction, etc.) corresponding to each viewer of a user of the audience. In this example, speech program 200 utilizes a machine learning algorithm (e.g., neural network, classifiers, etc.) to identify viewer emotions, complex cognitive states, or activities, etc. using images/video of facial expressions and audio of each viewer.
[0028] In another example, speech program 200 predicts one or more events of an audience with respect to speech of a user. In this example, speech program 200 utilizes factorized variational autoencoders (FVAEs) to measure complex audience reactions (e.g., events, taking a nap, confusion, excitement, joy, etc.) by assessing facial expressions of each viewer of the audience and using pattern recognition techniques to determine a sentiment of the audience (i.e., analyzing the surface of faces of audience members and correlating the faces with corresponding sentiments and the segment of the speech transmitted to the audience members).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651